Affirmed and Opinion filed February 25, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00766-CV

                                J.A.T., Appellant

                                        V.
                                 C.S.T, Appellee

                    On Appeal from the 280th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-21894

                                 OPINION
      A father appeals a family-violence protective order issued by the trial court
under title 4 of the Family Code. In the order the trial court found that the father
had committed family violence and that family violence is likely to occur in the
future. The trial court ordered the father not to (1) communicate directly with his
daughter, (2) go within 400 feet of any location where the daughter is known by
the father to be, (3) remain within 400 feet after the father becomes aware of his
daughter’s presence, or (4) go to or near his daughter’s residence or school. The
trial court determined that the order would continue in full force and effect for
eighteen years or until further order of the trial court. The daughter was twelve
years old when the trial court issued the order. After carefully considering the
arguments briefed by the father on appeal, we conclude that the father has not
shown that the trial court erred in issuing the order. We affirm.

                   I.   FACTUAL AND PROCEDURAL BACKGROUND

      Appellant J.A.T. (hereinafter “Father”) and appellee C.S.T. (hereinafter
“Mother”) divorced in February 2014 when their daughter C.T. (hereinafter
“Daughter”) was seven years old. Under the parties agreed divorce decree, Father
and Mother were appointed as joint managing conservators of Daughter with
Father being awarded a standard possession order. Between the rendition of the
divorce decree and December 2017, Father regularly exercised his periods of
possession.

      In August 2015 Mother and Father sought therapeutic treatment for
Daughter with Dr. Staci A. Passe (“Passe”) because Daughter was having difficulty
making the transition through her parents’ divorce and Daughter has “ADHD.”
Daughter began having periodic therapy sessions with Passe.

       Father’s Decision to Start Paying Only for the Required Expenses

      Father had been voluntarily paying for the entire amount of Daughter’s
school tuition and the entire amount of Daughter’s uninsured medical expenses,
even though Father was required under the divorce decree only to pay half of the
tuition and sixty percent of the uninsured medical expenses. In the parties’ divorce
decree, the court ordered that neither Mother nor Father shall schedule any
extracurricular activity for Daughter during the other party’s periods of possession.
According to Father, Mother had a penchant for scheduling various extracurricular

                                          2
activities for Daughter during Father’s periods of possession. Father complained to
Mother about this issue. Eventually, Father sent an email to Mother stating that
starting on September 1, 2017, Father would only pay for the expenses that he is
responsible for paying under the divorce decree.

                            Daughter’s Alleged Outcry

      Mother stated that on December 6, 2017, Daughter told Mother that one
night when Daughter had fallen asleep at Father’s house, Father entered her room.
According to Mother, in describing what happened next, Daughter “talked about
her legs being lifted up and feeling her — she said her dad’s private parts between
her legs and pushing into her.” Mother stated that according to Daughter this
incident occurred one to three months before December 6, 2017, and that Daughter
begged Mother not to tell anyone about the incident because Daughter would “get
in so much trouble.” Daughter was ten years old when she made this outcry of
alleged sexual abuse.

      Mother did not contact any law enforcement entity that night but she
emailed Passe explaining that she needed to talk to Passe right away. The next day,
Daughter went to school, and Passe called Mother. Passe testified that during this
phone call Mother told Passe that Daughter had disclosed that Father had engaged
in a sexually inappropriate act with Daughter. According to Passe, Mother said that
it seemed like Daughter was describing penetration. Passe and Mother agreed that
Mother, Daughter, and Passe would meet the following day and then the Texas
Department of Family and Protective Services (“CPS”) would then be contacted.

                               Meeting with Passe

      On December 8, 2017, Mother and Daughter met with Passe. Daughter was
crying and said she did not want to talk. Passe told Daughter that Passe “was just a


                                         3
supporter, that [her] role was just a supporter.” Daughter requested that Passe not
ask her questions, and Passe told her that asking questions was not Passe’s role.
Passe then told Daughter that Mother had already told Passe that Father had
engaged in inappropriate behavior with Daughter. According to Passe, she told
Daughter this to alleviate Daughter’s fear and remind Daughter that she did not
need to report her story to Passe and that Passe was not an investigator. Daughter
told Passe that Father’s personal trainer, K.M. (“Trainer”) was present during the
alleged sexual abuse by Father. Passe told Daughter that Passe would have to
report the alleged sexual abuse, and according to Passe, Daughter stated that she
was not going to talk with anyone else and that maybe it was a dream.

                                 CPS Investigation

      Passe reported the alleged sexual abuse to CPS on December 8, 2017.
According to CPS records, Passe told CPS that (1) two days earlier Daughter stated
that Father had sexually abused her and penetrated her one time, early in the
morning; (2) Daughter “was unsure if it were a dream and believes it did happen”;
and (3) the Trainer was in the room during the alleged sexual abuse.

      CPS caseworker Cassandra Osborne set up a forensic interview of Daughter
that took place on December 21, 2017. The CPS records describe Daughter’s
description of the alleged sexual abuse during this interview as follows:

      [Daughter] stated that one night when she was at her [Father’s] house
      she had a dream that [Father] and [Trainer] came into her room. She
      stated that [Father] and [Trainer] were not wearing pants. She stated
      that [Father] picked her up by her ankles. She stated that [Father] did
      something inappropriate. She stated that [Father] touched her with his
      private part. She stated that she woke up and she not sure if it was a
      dream or not. She stated that [Father] lifted her upside down and she
      thinks that his private part went inside of her. She stated that [Trainer]
      was next to [Father] talking while this was going on. She stated that


                                          4
      she is not sure what they were talking about. [Daughter] stated that
      [Father’s] penis touched her private part and the inside of her legs.
According to the CPS records, Daughter also told the interviewer that Daughter
thinks the abuse was a dream because everything was normal the next day.

      The day after Daughter’s forensic interview, Daughter had a medical
examination, and the CPS records reflect that Daughter made the same outcry to
the medical staff that she had made in the forensic interview. Osborne testified that
she did not review the medical report, but she heard that the medical examination
found no evidence of abuse.

      The day after the medical examination, CPS caseworker Osborne
interviewed Father and Trainer. Father stated that the sexual abuse allegation is
absolutely false and that he would never do anything like that to Daughter. Trainer
stated that he is Father’s personal trainer and that he and Father work out every
morning at 5 a.m. Trainer said that he has known Daughter since she was a baby
and that the sexual abuse allegation is false. Trainer stated that Trainer would
never be involved in witnessing a child being abused. According to Trainer, Father
is a good father, and Trainer has never witnessed Father being inappropriate with
Daughter. Osborne testified that CPS asked Father not to have any contact with
Daughter during its investigation and that Father agreed. Father did not agree in
writing, and CPS did not ask Father to do so. Osborne testified that Father never
agreed that he was never going to see Daughter again. Father sent CPS the results
of a polygraph test that Father took showing Father was telling the truth. As far as
Osborne knows there has been no movement by the sheriff’s department for any
type of criminal charges.

      On March 23, 2018, CPS sent Mother a letter stating that CPS had
completed its investigation of the alleged sexual abuse of Daughter by Father and

                                         5
that CPS made a finding of “Unable to Determine,” meaning that there was
insufficient information to conclude whether the alleged abuse occurred. Osborne
testified that based on Daughter’s outcry, Osborne had told Mother that CPS was
going to conclude that there was reason to believe based on a preponderance of the
evidence that the alleged abuse occurred. But, according to Osborne, CPS made the
“Unable to Determine” finding based on the polygraph test results and Daughter’s
uncertainty as to whether it was a dream.

      The CPS records also indicate that in closing the investigation, CPS relied
on (1) an alleged statement by Father that he will no longer communicate with
Mother or Daughter; (2) an alleged decision by Father not to have contact with
Daughter; (3) the appearance that Mother was protective of Daughter and
appropriate; (4) the family’s cooperation with the investigation; and (5) the fact
that Daughter was in therapy.

                Contacts Between Daughter and Father by Phone

      On October 24, 2018, Daughter contacted Father by phone. Though Father
did not initiate this contact, he talked to Daughter and told her that she could call
him at any time on someone else’s phone from school or ballet. According to
Father, Daughter told Father that if Mother found out about their communications,
Daughter would tell Mother that she had mistakenly called Father. In addition,
evidence before the trial court showed that Father told Daughter that Mother was
keeping Father and Daughter apart and that the incident did not happen. Over the
next month, Daughter and Father texted each other and talked on the phone. Father
did not tell Mother or Passe or CPS about these communications with Daughter.

      During a session with Passe on November 26, 2018, Daughter disclosed that
she had been communicating with Father recently without Mother’s knowledge.
According to Passe’s notes, (1) Daughter said that Father told Daughter that
                                            6
“nothing happened”; (2) Daughter stated that she is certain that it did not happen
because Father said it did not happen; and (3) Daughter said that had Father not
denied it, Daughter would still believe that she was sexually abused by Father.
That same day, Passe notified Mother of the communications between Daughter
and Father, and these communications ceased soon thereafter.

      Daughter stopped communicating with Father, and Father did not take steps
to try to see Daughter in person at that time. Daughter continued seeing Passe and
also received treatment and therapy from other professionals. Passe’s notes reflect
that in January 2019, Daughter continued to recant her allegations that Father
sexually abused her and that in February 2019, Daughter said she had told two of
her peers that she thought Father sexually abused her. Passe noted that Daughter
had not recanted to these two peers.

      Father’s Filing of a Petition to Modify the Parent-Child Relationship

      On February 28, 2019, Father retired from his employment. Father testified
that several millions of dollars in retirement benefits vested in his favor when he
retired. Father indicated that he was concerned that the sexual assault allegations
against him might cause him to lose these benefits before they vested. After Father
retired, he decided that he wanted to see Daughter again.

      On March 4, 2019, Father filed a petition to modify the parent-child
relationship in the 311th District Court of Harris County, the court that issued the
divorce decree agreed to by Mother and Father. The only modification Father
requested in the petition was that Father be given the exclusive right to consent to
any form of mental health care treatment or evaluation of Daughter. Father
requested that Mother be required to give him a list of all mental health care
providers who have provided any treatment or evaluation related in any way to
Daughter. In the petition, Father did not state that he was seeking to modify the
                                         7
existing possession order.

                Father’s First Attempt to Pick up Daughter from School

         On March 21, 2019, Father went to Daughter’s school in an attempt to pick
her up from school. Father testified that he wanted to have a two-hour visit with
Daughter. Father testified that, as far as he was concerned, his oral agreement to
have no contact with Daughter lasted only until the CPS investigation ended.
Father said he planned to take Daughter to the home of one of his adult daughters,
but Father was alone when he tried to pick Daughter up. Father acknowledged that
he had not notified CPS or Passe that he intended to pick Daughter up. He stated
that he emailed Mother in advance about his plan to do so, but that he did not hear
back from her. He later learned that Mother had blocked him on her email account,
so she did not receive Father’s emails. Father did not know that Mother had
blocked his emails when he tried to pick up Daughter. Father went to the school
but did not succeed in picking up Daughter. Somebody from Daughter’s school
called Mother, and Mother came to the school to pick up Daughter.

                   Mother’s Filing of Application for Protective Order

         Five days later, Mother file an application for a protective order in the trial
court below, the 280th District Court of Harris County, which has been designated
as the domestic violence district court for Harris County and gives preference to
domestic violence cases.1 Mother alleged that Father committed acts of abuse
towards Daughter by engaging in sexual conduct that was harmful to Daughter’s
mental, emotional, or physical welfare. Mother alleged that these acts constituted
family violence. Mother asked the trial court after notice and hearing to issue a
protective order, with Daughter as the protected person. Mother alleged that Father


1
    See Tex. Gov’t Code Ann. § 24.112(h), (i) (West, Westlaw through 2021 C.S.).

                                                8
had committed an act constituting a felony offense involving family violence
against Daughter, and therefore Mother requested that the term of the protective
order exceed two years. Mother did not request a specific duration for the
requested protective order. Mother submitted an affidavit and asked the court to
issue a temporary ex parte order. Though Mother did not cite this statute, the
substance of mother’s application included an application for a protective order
and a temporary ex parte order under Chapter 82 of the Family Code. On March
27, 2019, Mother also filed a petition to modify the parent-child relationship in the
311th District Court of Harris County.

                    The Temporary Ex Parte Protective Order

      On March 28, 2019, the trial court signed a temporary ex parte protective
order (“Original Temporary Order”) in which the trial court prohibited Father from
(1) communicating in any manner with Daughter, except through Father’s attorney
or a person appointed by the trial court, (2) going to or near, or within 400 feet of,
any location where Daughter is known by Father to be, and (3) remaining within
400 feet after Father becomes aware of Daughter’s presence. Later that same day,
Father appeared again at Daughter’s school, unaccompanied by anyone else, and
attempted to pick up Daughter. Father did not succeed in picking up Daughter, and
while he was at her school Father was served with the Original Temporary Order.

                             The Evidentiary Hearing

      The trial court held an evidentiary hearing on Mother’s application for a
protective order that lasted for four days. At the hearing, Mother, Cassandra
Osborne, Dr. Staci Passe, Father, Trainer, and three adult daughters of Father
testified. Father and Mother’s trial counsel also testified regarding attorney’s fees.
Father retained an expert but decided during the evidentiary hearing not to call the


                                          9
expert as a witness on the merits at the evidentiary hearing.2

                                 The Final Protective Order

       On June 24, 2019, the trial court signed a final protective order (“Order”). In
the Order, the trial court found that family violence has occurred, that family
violence is likely to occur in the future, and that Father has committed family
violence. The trial court found that the protective orders contained in the Order are
for the safety and welfare and in the best interest of Daughter and are necessary for
the prevention of family violence. The trial court granted Mother exclusive
possession of Daughter. In the Order, the trial court prohibited Father from, among
other things:

    • committing family violence, as defined by Family Code section 71.004,
    • doing any act that is intended to result in physical harm, bodily injury,
      assault, or sexual assault against Daughter,
    • doing any act that is a threat that reasonably places Daughter in fear of
      imminent physical harm, bodily injury, assault, or sexual assault,
    • committing abuse of a child of the family or household as defined by Family
      Code section 261.001(1)(C), (E), (G), (H), (I), (J), (K) and (M),
    • communicating in any manner with Daughter, except through Father’s
      attorney or a person appointed by the trial court,
    • going to, or near, or within 400 feet of, any location where Daughter is
      known by Father to be and remaining within 400 feet after Father becomes
      aware of Daughter’s presence,
    • going to or near the residences, child-care facilities, or schools Daughter
      normally attends or in which Daughter normally resides,
    • removing Daughter from the possession of Mother.
The trial court also found that Father committed an act constituting a felony
offense involving family violence against Daughter and ordered that the Order
2
  Father called the expert to testify as to issues relating to Mother’s motion to exclude the witness
from testifying.

                                                 10
continue in full force and effect until June 24, 2037 or until further order of the
trial court.

                       Father’s Post-Order Motion and Appeal

       Father timely filed a motion for new trial and motion to modify, correct, or
reform the Order (“Motion for New Trial”). The trial court conducted a hearing on
the motion and did not rule on the motion before it was overruled by operation of
law.3 Father has timely perfected this appeal from the Order under Family Code
section 81.009.

                                II. ISSUES AND ANALYSIS

       On appeal, Father presents three appellate issues and asserts error based on
various non-constitutional and constitutional complaints. We will address the non-
constitutional complaints first, and then, if those complaints lack merit, we will
address the constitutional complaints.
A.     Is the evidence legally and factually insufficient to support the trial
       court’s findings that family violence has occurred and that family
       violence is likely to occur in the future?
       In his second issue, Father asks whether there is insufficient evidence
supporting the trial court’s findings that (1) family violence has occurred, and (2)
family violence is likely to occur in the future. See Tex. Fam. Code Ann.
§85.001(a) (West, Westlaw through 2021 C.S.). If the trial court finds that family
violence has occurred and that family violence is likely to occur in the future, the
trial court: (1) shall render a protective order as provided by Family Code section
85.022 applying only to a person found to have committed family violence; and (2)
may render a protective order as provided by Family Code section 85.021 applying

3
 After the motion was overruled by operation of law and while the trial court still had plenary
power to grant the motion, the trial court signed an order denying the motion. See Tex. R. Civ.
P. 329b(c).

                                              11
to both parties that is in the best interest of the person protected by the order or a
member of the family or household of the person protected by the order. See Tex.
Fam. Code Ann. See id. § 85.001(b).
      In reviewing a trial court’s findings of fact for legal and factual sufficiency,
we apply the same standards of review that we apply in reviewing jury findings.
Teel v. Shifflet, 309 S.W.3d 597, 603 (Tex. App.—Houston [14th Dist.] 2010, pet.
denied). When reviewing the legal sufficiency of the evidence, we consider the
evidence in the light most favorable to the challenged finding and indulge every
reasonable inference that would support it. City of Keller v. Wilson, 168 S.W.3d
802, 823 (Tex. 2005); Teel, 309 S.W.3d at 603. We must credit favorable evidence
if a reasonable factfinder could and disregard contrary evidence unless a
reasonable factfinder could not. See City of Keller, 168 S.W.3d at 827; Teel, 309
S.W.3d at 603. We must determine whether the evidence at trial would enable
reasonable and fair-minded people to find the facts at issue. See City of Keller, 168
S.W.3d at 827; Teel, 309 S.W.3d at 603. The factfinder is the only judge of witness
credibility and the weight to give to testimony. See City of Keller, 168 S.W.3d at
819; Teel, 309 S.W.3d at 603.
      When reviewing a challenge to the factual sufficiency of the evidence, we
examine the entire record, considering both the evidence in favor of, and contrary
to, the challenged finding. Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986); Teel,
309 S.W.3d at 603. After considering and weighing all the evidence, we set aside
the fact finding only if it is so contrary to the overwhelming weight of the evidence
as to be clearly wrong and unjust. Pool v. Ford Motor Co., 715 S.W.2d 629, 635
(Tex. 1986); Teel, 309 S.W.3d at 603. The trier of fact is the sole judge of the
credibility of the witnesses and the weight to be given to their testimony. Teel, 309
S.W.3d at 603. We may not substitute our own judgment for that of the trier of
fact, even if we would reach a different answer on the evidence. Maritime
                                         12
Overseas Corp. v. Ellis, 971 S.W.2d 402, 407 (Tex. 1998); Teel, 309 S.W.3d at
603. The amount of evidence necessary to affirm a judgment is far less than that
necessary to reverse a judgment. Teel, 309 S.W.3d at 603.
      “Family violence” means:
      (1) an act by a member of a family or household against another
      member of the family or household that is intended to result in
      physical harm, bodily injury, assault, or sexual assault or that is a
      threat that reasonably places the member in fear of imminent physical
      harm, bodily injury, assault, or sexual assault, but does not include
      defensive measures to protect oneself;
      (2) abuse, as that term is defined by Sections 261.001(1)(C), (E), (G),
      (H), (I), (J), (K), and (M), by a member of a family or household
      toward a child of the family or household; or
      (3) dating violence, as that term is defined by Section 71.0021.

Tex. Fam. Code Ann. § 71.004 (West, Westlaw through 2021 C.S.). “Abuse” as
defined by subsection (1)(E) of Family Code section 261.001 means “sexual
conduct harmful to a child’s mental, emotional, or physical welfare, including
conduct that constitutes the offense of continuous sexual abuse of a young child
or disabled individual under Section 21.02, Penal Code, indecency with a child
under Section 21.11, Penal Code, sexual assault under Section 22.011, Penal Code,
or aggravated sexual assault under Section 22.021, Penal Code.” Tex. Fam. Code
Ann. § 261.001(1)(E) (West, Westlaw through 2021 C.S.). “Abuse” as defined by
subsection (1)(G) of Family Code section 261.001 means “compelling or
encouraging the child to engage in sexual conduct as defined by Section 43.01,
Penal Code, including compelling or encouraging the child in a manner that
constitutes an offense of trafficking of persons under Section 20A.02(a)(7) or (8),
Penal Code, solicitation of prostitution under Section 43.021, Penal Code, or
compelling prostitution under Section 43.05(a)(2), Penal Code.” Tex. Fam. Code
Ann. § 261.001(1)(G).

                                        13
1.     Legal Sufficiency of the Evidence to Support the Finding that Family
       Violence Has Occurred
       In his second issue, Father asks “[i]s there insufficient evidence supporting
the trial court’s finding[] that . . . family violence has occurred. . .?” We liberally
construe Father’s second issue as asserting that the evidence is legally insufficient
to support the trial court’s finding that family violence has occurred. In his opening
brief, Father does not provide any argument, analysis, or citations to the record or
legal authority in support of the proposition that the evidence is legally insufficient
to support the trial court’s finding that family violence has occurred. Even
construing Father’s opening brief liberally, we cannot conclude that Father
adequately briefed an argument that the evidence is legally insufficient to support
this finding. See Marathon Petroleum Co. v. Cherry Moving Co., 550 S.W.3d 791,
798 (Tex. App.—Houston [14th Dist.] 2018, no pet.). Thus, we find briefing
waiver on this point.4 See id.

2.      Factual Sufficiency of the Evidence to Support the Finding that Family
        Violence Has Occurred

       Under his second issue, Father has briefed an argument that the evidence is
factually insufficient to support the trial court’s finding that family violence has
occurred. The record contains the following evidence:

     • Mother testified that shortly before December 6, 2017, (1) Daughter began
       making multiple trips to the restroom at night whereas she generally had
       been sleeping through the night without using the restroom; and (2)
       Daughter began complaining of vaginal pain every night.
     • Mother stated that on December 6, 2017, Daughter told her that Daughter
       needed to tell her about something that had happened with Father when she
       was on a visit with him. According to Mother, Daughter told Mother that
4
  Even if there were no briefing waiver of this argument, we still would conclude that under the
applicable legal standard, there is legally sufficient evidence to support the trial court’s finding
that family violence has occurred.
                                                14
   one night when Daughter had fallen asleep at Father’s house, Father entered
   her room. Mother testified that, in describing what happened next, Daughter
   “talked about her legs being lifted up and feeling her — she said her dad’s
   private parts between her legs and pushing into her.” Mother stated that
   while Daughter was telling this to Mother, Daughter was crying, trying to
   put her head down, and covering her face. According to Mother, Daughter
   said she was so humiliated, and Daughter explained that afterwards, Father
   acted like everything was fine.
• Mother stated that according to Daughter, this incident occurred one to three
  months before December 6, 2017, and that Daughter begged Mother not to
  tell anyone about the incident because Daughter would “get in so much
  trouble.” According to Mother, Daughter did not want this incident to be
  reported because Daughter thought Father would get very mad at her and she
  was afraid of what Father might say or do.
• The CPS records reflect that Mother does not have a criminal record.

• The day after Daughter’s outcry, Passe testified that during a phone call with
  Mother, Mother told Passe that Daughter had disclosed that Father had
  engaged in a sexually inappropriate act with Daughter. According to Passe,
  Mother said that it seemed like Daughter was describing penetration.
• According to CPS records, Passe told CPS that Daughter had stated that
  Father had sexually abused her and penetrated her one time, early in the
  morning.
• According to Passe, Daughter said she was afraid that Father would go to
  jail and that she would not have a Father anymore, and Daughter was afraid
  of what Father’s other daughters would think of her allegation.
• Osborne interviewed Mother who stated that Daughter described penetration
  by Father and that Daughter said she was humiliated. Mother told Osborne
  that Daughter is covering up and saying that it may have been a dream
  because Daughter does not want Father to get into trouble.
• Osborne spoke to Passe who stated that (1) Daughter told Passe about the
  abuse, and (2) Passe thinks Daughter only mentioned that it was a dream
  because Daughter is afraid of what could happen to Father.
• During a session with Passe on November 26, 2018, (1) Daughter said that
  Father told Daughter he loved her and missed her and that “nothing
  happened”; (2) Daughter told Passe that “it never happened! . . . it was a
  dream”; (3) Daughter stated that she is certain that it did not happen because
                                     15
   Father said it did not happen; and (4) Daughter said that had Father not
   denied it, Daughter would still believe that she was sexually abused by
   Father.
• Passe’s notes reflect that in February 2019 Daughter said she had told two of
  her peers that she thought Father sexually abused her. Passe noted that
  Daughter had not recanted to these two peers.
• Passe testified that in her work, victims very frequently allege that “it might
  have been a dream.” According to Passe, when children experience trauma,
  part of the incident is dissociative, and it does very much feel reminiscent of
  a dream. Passe stated that the way trauma memory works is that “there is
  fuzziness around the specifics of the trauma.” Passe stated that feeling like
  the incident was a dream often is part of the coping mechanism employed by
  people to deal with trauma such as sexual abuse.
• According to Osborne, Passe told her that Daughter told Passe about the
  abuse and that Passe believes Daughter only said it was a dream because
  Daughter is afraid of what could happen to Father. Osborne stated that
  Osborne shared the same concern as Passe.
• According to Passe, recantation is often part of the process by which trauma
  victims or sexual-abuse victims disclose the trauma or sexual abuse.
• Mother testified that she was not present and that she does not know whether
  abuse occurred. Mother also testified that she believes that Daughter has
  been sexually assaulted by Father.
• Passe diagnosed Daughter as having attention deficit hyperactivity disorder
  and adjustment disorder. Passe also diagnosed Daughter with “child sexual
  abuse confirmed initial encounter,” which according to Passe means that in
  Passe’s professional experience, Passe assessed Daughter to “meet criteria
  for sexual abuse that has been confirmed with one time.”
• Passe testified that Daughter’s “behaviors are absolutely consistent with
  what would be the outcome of someone who’s experienced sexual abuse.”
• Six to eight weeks after Daughter’s allegation of sexual abuse, Passe
  diagnosed Daughter with post-traumatic stress disorder.
• Passe testified that there are often two phases for the process by which a
  person discloses that they were sexually abused as a child—the tentative
  disclosure phase and the active disclosure phase.



                                     16
   • According to Passe, in the tentative disclosure phase the child is testing the
     waters, so the child might give a partial disclosure of the sexual abuse or
     might give details that are not completely accurate to gauge other people’s
     response. The child might also recant some of the information that the child
     previously gave.
   • Passe stated that the active disclosure phase often does not come until much
     later when the victim is able to say what happened, how it happened, when it
     happened, where it happened, and with whom it happened.
   • Passe testified that Daughter is still in the tentative disclosure phase.
   • Passe testified that in her work with trauma victims or sexual abuse victims,
     the victim almost always misses the abuser. Passe stated that it is common
     for children to want to be with their parents who have mistreated them.
   • Passe testified that it is very rare for children to make false allegations of
     sexual abuse against a parent.
The above evidence supports a finding that Father sexually abused Daughter, and
this evidence supports the trial court’s finding that family violence has occurred.

      The record also contains the following evidence:
   • During the forensic interview of Daughter that took place on December 21,
     2017, Daughter stated that one night when she was at her Father’s house she
     had a dream that Father and Trainer came into her room. According to
     Daughter, Father and Trainer were not wearing pants, Father picked her up
     by her ankles and did something inappropriate. She stated that Father lifted
     her upside down and she thinks that his private part went inside of her. She
     stated that Trainer was next to Father talking while this was going on.
     According to CPS records, Daughter told the forensic interviewer that “she
     woke up and she [is] not sure if it was a dream or not.” Daughter also told
     the interviewer that Daughter thinks the abuse was a dream because
     everything was normal the next day.
   • According to CPS records, the day after Daughter’s forensic interview,
     Daughter “made the same outcry [as she had during the forensic interview]
     to the medical staff [conducting her medical examination].”
   • Father testified that Daughter was regularly having nightmares in 2016 and
     2017.



                                          17
    • A nurse stated that the medical examination of Daughter “was normal.”
      Osborne heard that the medical examination found no evidence of abuse.5
    • Father told Osborne that the sexual abuse allegation is absolutely false and
      that he would never do anything like that to Daughter.
    • The CPS records reflect that Father does not have a criminal record, and
      Father testified that in his 32 years working for his employer he had not one
      complaint, not one blemish on his record.
    • Trainer stated that he has known Daughter since she was a baby and that the
      sexual abuse allegation is false. Trainer stated that Trainer would never be
      involved in witnessing a child being abused. Trainer stated that Father is a
      good father and that Trainer has never witnessed Father being inappropriate
      with Daughter.
    • Father sent CPS the results of a polygraph test that Father took showing that
      Father was telling the truth.6 Osborne testified that her supervisor indicated
      to her that they could rely on the polygraph test results because the person
      who conducted the polygraph test was the same person that the sheriff’s
      department uses for polygraph tests. Osborne stated that in most of the
      investigations that she does when she addresses a person alleged to be the
      offender, the person does not run out and seek out who the police use for
      polygraphs to get a polygraph and give it to Osborne.
    • Osborne testified that CPS contacted law enforcement and gave them the
      information regarding this case. As far as Osborne knows there has been no
      movement by the sheriff’s department for any type of criminal charges.7
    • At the hearing, Father denied sexually abusing Daughter.


5
  The evidence does not contain any document describing the medical examination or reporting
the results of the medical examination.
6
  The evidence does not contain the results of the polygraph test or any evidence explaining the
questions asked or other details of the polygraph test and results. Mother did not object to the
evidence regarding the polygraph test, and we presume, without deciding, that we may consider
this evidence. See Leonard v. State, 385 S.W.3d 570, 577–81 (Tex. Crim. App. 2012).
7
  No evidence was submitted to the trial court describing the status of any criminal-law-
enforcement investigation into the sexual abuse allegation against Father or addressing whether a
criminal prosecution of Father has been considered.




                                               18
• CPS sent Mother a letter stating that CPS had completed its investigation of
  the alleged sexual abuse of Daughter by Father and that CPS made a finding
  of “Unable to Determine,” meaning that there was insufficient information
  to conclude whether the alleged abuse occurred. According to Osborne, CPS
  made the “Unable to Determine” finding based on the polygraph test results
  and Daughter’s uncertainty as to whether it was a dream. Osborne testified
  that if a child makes an outcry that could be considered sexual abuse, then
  CPS will not make a finding that sexual abuse is “ruled out.” Osborne
  testified that there was significant evidence contradicting a finding of
  “reason to believe.” Osborne stated that Osborne thought Daughter did not
  know whether the alleged abuse was a dream.
• Passe’s notes reflect that in January 2019, Daughter continued to recant her
  allegations that Father sexually abused her.
• Mother testified that it would strike her as odd that Trainer would just be
  present when Father was sexually assaulting Daughter.
• Mother testified that she does not know whether sexual abuse actually
  occurred.
• Mother agreed that when Daughter indicated on December 8, 2017 that the
  incident was a dream, Father could not have suggested to Daughter that the
  incident was a dream because Father did not have access to Daughter from
  the date she made the outcry to Mother through December 8, 2017.
• On October 2, 2017, during the time period in which Daughter stated that the
  incident occurred, Daughter reported to Passe that her relationship with
  Father had improved. Passe testified that it is very unusual for a child who is
  being sexually assaulted to communicate to Passe during the period in which
  the child is being sexually abused that the child relationship with the abuser
  is improving.
• Passe testified that if a child makes a sexual abuse complaint against a parent
  the complaint is “likely real.” Passe stated that she proceeds in her therapy
  by presuming that any allegation of sexual abuse is “real.” Passe stated that
  it is not very difficult to know if a child has suffered sexual abuse.
• One of Father’s adult daughters testified that she does not believe that Father
  is capable of sexually molesting Daughter and that she finds the sexual
  assault allegation against Father to be an incredible claim. That daughter
  testified that no matter what evidence is put before her, she is never going to
  believe that Father sexually abused Daughter. Two other adult daughters of
  Father testified, and each one stated that she does not believe Father is
                                     19
      capable of sexually molesting Daughter.
The above evidence supports a finding that Father did not sexually abuse Daughter,
and that the incident described by Daughter in her outcry was a dream. This
evidence would support a finding that family violence has not occurred or that the
evidence before the trial court did not prove by a preponderance of the evidence
that family violence has occurred.

      There was testimony before the trial court that Daughter had various
behavioral issues that sometimes were improving and at other times were getting
worse. Mother’s lawyer asserted that Daughter’s issues worsened after her outcry
and then again after her communications with Father in the fall of 2018. Mother’s
counsel argued that these behavior changes were linked to Father’s sexual abuse
during the incident in the fall of 2017 and to Father’s communicating with
Daughter in the fall of 2018, after having had no contact with Daughter since the
outcry. Father’s lawyer argued that Father did not sexually abuse Daughter and that
Daughter had serious behavioral problems before her outcry. Father’s counsel
contended that Daughter’s worsening behavior after her outcry was related to her
accusing Father of sexual abuse that he did not commit and that Daughter’s
behavior worsened again after Daughter was cut off from communicating with
Father in November 2018. On many points at issue in the evidentiary hearing
before the trial court, the evidence was conflicting. Mother’s lawyer asked the trial
court to credit the evidence supporting a finding that Father had sexually abused
Daughter and committed family violence. Father’s lawyer asked the trial court to
credit the denials of any wrongdoing by Father and by Trainer and argued that the
sexual abuse allegation was unbelievable. Father did not argue that Mother lied
about Daughter’s outcry of sexual abuse; instead, Father’s lawyer said he thinks
that Daughter said something to Mother on December 6, 2017 along the lines of
what Mother reported. Father’s lawyer did not argue that Daughter had fabricated
                                         20
her allegation of sexual abuse; instead, he suggested that Daughter had a dream in
which Father sexually abused her.

       Father asserts that (1) the record is replete with evidence that (a) Daughter
was confused about whether the incident of sexual abuse was a dream, (b) later
recanted, and (c) has reached out numerous times seeking contact with Father; (2)
Father and Trainer denied that any sexual abuse occurred; (3) CPS closed its case
and concluded that a preponderance of the evidence did not demonstrate that the
alleged sexual abuse incident occurred; (4) Father volunteered for and passed a
credible polygraph test; (5) Law enforcement has not taken action against Father or
Trainer;8 (6) Mother testified truthfully that she does not know if the incident
happened; (7) Passe admitted that Daughter’s behavior worsened after her outcry
and the resulting loss of all contact with Father, not when the alleged sexual abuse
occurred, one to three month before the outcry; (8) Passe stated that she cannot say
for certain that sexual abuse by Father caused Daughter’s worsening behavior
rather than Daughter’s allegation of sexual abuse; and (9) the testimony of three
adult daughters of Father indicated that Father had not acted inappropriately.

       We may not substitute our own judgment as to the credibility of the
witnesses for that of the trier of fact. Maritime Overseas Corp. v. Ellis, 971 S.W.2d
402, 407 (Tex. 1998); Teel, 309 S.W.3d at 603. In our factual sufficiency review,
our role is not to find facts or make credibility determinations, and the trial court,
as trier of fact, is the sole judge of the credibility of the witnesses and the weight to

8
  Although Osborne testified that as far as she knows there has been no movement by the
sheriff’s department for any type of criminal charges, no evidence was submitted to the trial
court describing the status of any criminal-law-enforcement investigation into the sexual abuse
allegation against Father or addressing whether a criminal prosecution of Father has been
considered.




                                              21
be given to their testimony. Teel, 309 S.W.3d at 603. The trial court was free to (1)
credit the testimony supporting a finding that Father had sexually abused Daughter
and committed family violence, and (2) discredit the testimony to the contrary, and
we must defer to that determination. See Dolgener v. Dolgener, —S.W.3d—, —,
2021 WL 3883619, at *10–11 (Tex. App.—Houston [14th Dist.] Aug. 31, 2021, no
pet.); Caballero v. Caballero, No. 14-16-00513-CV, 2017 WL 6374724, at *5
(Tex. App.—Houston [14th Dist.] Dec. 14, 2017, no pet.) (mem. op.). After
examining the entire record, considering both the evidence in favor of, and
contrary to, the trial court’s finding that family violence has occurred and after
considering and weighing all the evidence, we conclude that this finding is not so
contrary to the overwhelming weight of the evidence as to be clearly wrong and
unjust.9 See St. Germain v. St. Germain, No. 14-14-00341-CV, 2015 WL 4930588,
at *3–4 (Tex. App.—Houston [14th Dist.] Aug. 18, 2015, no pet.) (mem. op.);
Jackson v. Jackson, No. 01-14-00952-CV, 2015 WL 8940117, at *4–5 (Tex.
App.—Houston [14th Dist.] Dec. 15, 2015, no pet.) (mem. op.). The evidence is
factually sufficient to support the trial court’s finding that family violence has
occurred.

3.     Legal Sufficiency of the Evidence to Support the Finding that Family
       Violence Is Likely to Occur in the Future

       Under his second issue, Father has briefed an argument that the evidence is

9
 Father has not cited any case in which a court holds that the evidence is factually insufficient to
support a finding that family violence has occurred. Nor has Father cited any criminal case
decided when factual sufficiency challenges were allowed in criminal cases, in which a court
holds that the evidence was factually insufficient to support a conviction for indecency with a
child under Penal Code section 21.11, sexual assault under Penal Code section 22.011, or
aggravated sexual assault under Penal Code section 22.021. See In re R.R., 373 S.W.3d 730,
734–35 & n.2 (Tex. App.—Houston [14th Dist.] 2012, pet. denied) (noting that factual
sufficiency review no longer applies in criminal cases after the Brooks case in 2010, and
concluding that factual sufficiency review is no longer available in juvenile cases).


                                                22
legally insufficient to support the trial court’s finding that family violence is likely
to occur in the future. The statutes applicable to the issuance of a family-violence
protective order under title 4 of the Family Code do not require that this finding be
based on more than one act of family violence. See Boyd v. Palmore, 425 S.W.3d
425, 432 (Tex. App.—Houston [1st Dist.] 2011, no pet.). In determining whether
family violence is likely to occur in the future in such protective-order cases,
evidence that a parent has engaged in abusive conduct in the past permits an
inference that the parent will continue this behavior in the future. Teel, 309 S.W.3d
at 604. Though a pattern of family violence suffices to support a finding that
family violence is likely to occur in the future, a pattern of family violence is not a
necessary prerequisite to such a finding. See Dolgener, —S.W.3d at —, 2021 WL
3883619, at *12.

      The trial court found that Father had committed family violence and that
Father had committed an act constituting a felony offense involving family
violence against Daughter. The trial court implicitly found that Father had sexually
assaulted Daughter. Based on this finding, Father’s denial that he had sexually
assaulted Daughter was a false denial, and Father’s failure to express any remorse
for this sexual assault is some evidence supporting a finding that family violence is
likely to occur in the future. See Dolgener, —S.W.3d at —, 2021 WL 3883619, at
*12. In addition, evidence before the trial court indicated that when Daughter
contacted Father by phone in October 2018, Father knew that she had done so
without Mother’s knowledge, and Father encouraged Daughter to continue
communicating with him without Mother’s knowledge. Father testified that he
thinks it is a good idea for him to encourage Daughter, who has made this type of
outcry, to have communications with Father without Mother’s knowledge.

      We presume, without deciding, that Father’s oral agreement to not have any

                                          23
contact with Daughter expired when CPS closed its investigation and that Father
had the right under the divorce decree’s possession order to have unsupervised
visitation with Daughter on Thursdays beginning when Daughter was dismissed
from school. Even under this presumption, on two consecutive Thursdays in March
2019, Father appeared at Daughter’s school unaccompanied and sought to pick
Daughter up from school. Before attempting to do so, Father did not consult or
notify Passe, Daughter’s therapist. Though Father sent emails to Mother in advance
about his plans to pick Daughter up from school, he did not receive a response to
these emails, and Father did not know whether Mother had received or read these
emails. Though the divorce decree would entitle Father to unsupervised overnight
visitation with Daughter on Thursdays, Father testified that he planned to have
only a two-hour “accompanied” visitation period with Daughter, in the company of
“[t]he whole family.” But, Father admitted during his testimony on cross-
examination that he was alone both times in March 2019 when he tried to pick
Daughter up from school. Addressing the second attempt to pick up Daughter on
March 28, 2019, Father testified that when he appeared at Daughter’s school to try
to pick her up, Father was served with the Original Temporary Order. According to
Father, but for the Original Temporary Order, Father would have picked up
Daughter from school that day by himself, unaccompanied by anyone. On redirect
examination, Father stated that he planned to pick Daughter up from school by
himself and then take her to the house of one of his adult daughters.

      On appeal, Father asserts that the trial court could have issued a protective
order allowing Father only supervised access to Daughter. Father contends that
such an order would have been consistent with his request for only supervised
access to Daughter and would have foreclosed the possibility that family violence
could occur in the future. This argument fails for several reasons. Though the trial


                                         24
court had the power to issue a protective order allowing Father to have only
supervised access to Daughter, the trial court was only authorized to do so after
finding that family violence had occurred and was likely to occur in the future. See
Tex. Fam. Code Ann. § 81.001, 84.001(a); 85.001; 85.002 (West, Westlaw through
2021 C.S.); Taylor v. Taylor, 608 S.W.3d 265, 268–69 (Tex. App.—Houston [1st
Dist.] 2020, no pet.) (concluding that without findings that family violence has
occurred and is likely to occur in the future, a trial court may not issue a family-
violence protective order unless a person has violated an existing protective
order—not a temporary ex parte order—when the protective order was in effect
and the protective order has since expired). Thus, the trial court’s power to allow
Father supervised access in a protective order cannot be a basis for finding that
family violence is not likely to occur in the future because the trial court may only
exercise that power after finding that family violence is likely to occur in the
future. When the trial court issued the Order, the divorce decree’s possession order
gave Father the right to unsupervised periods of possession with Daughter. In this
context, the trial court could not properly analyze whether family violence is likely
to occur in the future by presuming a supervised-access restriction that did not
exist. In addition, the record does not reflect that Father asked, in the alternative,
that if the trial court granted a protective order, the trial court should allow Father
supervised access to Daughter rather than issuing a no-contact order.

      Finally, during closing arguments Father’s lawyer asked the trial court to
deny Mother’s application for a protective order and allow the 311th District Court
the opportunity to issue a temporary order under which Father may only see
Daughter in a “therapeutic session” so as to “[l]et that therapist look at that
situation.” Father testified that if the trial court denied Mother’s application for a
protective order, Father would not exercise his rights to possession under the


                                          25
divorce decree; instead Father indicated that he would go to the 311th District Court
to seek an order or agreement with regard to “therapeutic visitation.” Father
testified that in this situation he did not intend to have contact with Daughter
outside of a therapeutic setting “to begin with.” At the evidentiary hearing, Father
was asked what his intention was as to his periods of possession with Daughter if
the trial court denied Mother’s application for a protective order. Father answered:
“I think we need to work our way into it. I can’t just immediately have [Daughter]
full time. I got to have — probably needs to be accompanied by some — I’m
absolutely willing to do some kind therapeutic psycho [sic] — whatever the best
thing is to do to reunite with my daughter.” Though Father’s position regarding
therapeutic visitation in the trial court was not entirely clear, we conclude that
Father did not agree that if the trial court denied Mother’s application for a
protective order, Father would agree to a modification of the possession order so
that Father would indefinitely have only supervised visitation or supervised,
therapeutic visitation. Instead, Father seems to have indicated that he would agree
to an initial short-term arrangement of therapeutic visitation with the goal of re-
establishing unsupervised periods of possession by Father.

      Father also relies on In re I.E.W., No. 13-09-00216-CV, 2010 WL 3418276,
at *8 (Tex. App.—Corpus Christi Aug. 27, 2010, no pet.) (mem. op.). But, the
parts of that case on which Father relies are obiter dicta because the order in I.E.W.
did not include a finding that family violence was likely to occur in the future and
thus the order had to be reversed on that basis alone. See In re I.E.W., 2010 WL
3418276, at *6, *9. In addition, the I.E.W. court stated that the agreed protective
order in that case was issued despite the fact that no facts had been alleged that
would support a finding of a likelihood of future violence. See id. at *8. In today’s
case there was evidence before the trial court supporting a finding that family


                                         26
violence is likely to occur in the future.

      Considering the evidence in the light most favorable to the trial court’s
finding that family violence is likely to occur in the future, indulging every
reasonable inference that would support the finding, crediting favorable evidence if
a reasonable factfinder could, and disregarding contrary evidence unless a
reasonable factfinder could not, we conclude that the evidence at the evidentiary
hearing would enable reasonable and fair-minded people to find that family
violence is likely to occur in the future. See Dolgener, —S.W.3d at —, 2021 WL
3883619, at *12; Johnson v. Johnson, No. 13-12-00080-CV, 2012 WL 3525655, at
*3 (Tex. App.—Corpus Christi Aug. 16, 2012, no pet.) (mem. op.); Boyd, 425
S.W.3d at 432; Teel, 309 S.W.3d at 603–04. The evidence is legally sufficient to
support the trial court’s finding that family violence is likely to occur in the future.

4.    Factual Sufficiency of the Evidence to Support the Finding that Family
      Violence Is Likely to Occur in the Future

      In his second issue, Father asks “[i]s there insufficient evidence supporting
the trial court’s finding[] that . . . family violence has occurred. . .?” We liberally
construe Father’s second issue as asserting that the evidence is factually
insufficient to support the trial court’s finding that family violence is likely to
occur in the future. In his opening brief, Father does not provide any argument,
analysis, or citations to the record or legal authority in support of the proposition
that the evidence is factually insufficient to support the trial court’s finding that
family violence is likely to occur in the future. Even construing Father’s opening
brief liberally, we cannot conclude that Father adequately briefed an argument that
the evidence is factually insufficient to support this finding. See Marathon
Petroleum Co., 550 S.W.3d at 798. Thus, we find briefing waiver on this



                                             27
point.10 See id.

       We overrule Father’s second issue.
B.     Did the trial court impose restrictions or limitations on Father’s right to
       possession or access that exceeded those required to protect Daughter’s
       best interest?
       On appeal, Father asserts that the trial court could have imposed less
restrictive protections that allowed for contact between Father and Daughter
through supervised visitation. Father also quotes obiter dicta from the In re I.E.W.
case, in which the Thirteenth Court of Appeals applied Family Code section
153.193 to a family-violence protective order under title 4 of the Family Code. See
Tex. Fam. Code Ann. § 153.193 (West, Westlaw through 2021 C.S.); In re I.E.W.,
2010 WL 3418276, at *8. In this statute, the Legislature provides that the terms of
an order that “imposes restrictions or limitations on a parent’s right to possession
of or access to a child may not exceed those that are required to protect the best
interest of the child.” Tex. Fam. Code Ann. § 153.193. Liberally construing
Father’s opening brief, we conclude that Father argues that the trial court exceeded
what was required to protect Daughter’s best interest, thus violating Family Code
section 153.193, when the trial court issued a protective order that did not allow
any contact between Father and Daughter rather than issuing a protective order
allowing supervised visitation between Father and Daughter. We presume, without
deciding, that Father timely preserved error on this argument in the trial court in
his Motion for New Trial and that Family Code section 153.193 applies to family-
violence protective orders.

       The trial court found that the protective orders contained in the Order were
for the safety and welfare and in the best interest of Daughter, and that these orders

10
  Even if there were no briefing waiver of this argument, we still would conclude that under the
applicable legal standard, there is factually sufficient evidence to support the trial court’s finding
that family violence is likely to occur in the future.
                                                 28
were necessary for the prevention of family violence. Recognizing that some cases
raise serious concerns surrounding possession of and access to children, the Family
Code gives trial courts leeway to tailor orders on these matters to suit the unique
circumstances and potential risks a parent may present to the children’s welfare.
Brandon v. Rudisel, 586 S.W.3d 94, 107 (Tex. App.—Houston [14th Dist.] 2019,
no pet.). Reviewing courts have upheld the complete denial of possession of or
access to a child in cases in which the parent committed sexual abuse or the record
contained evidence of a risk that the parent would commit sexual abuse in the
future. See id. at 108; see also In re S.A.J., No. 14-20-00216-CV, 2020 WL
4689361, at *3 (Tex. App.—Houston [14th Dist.] Aug. 13. 2020, pet. denied)
(stating that “[i]n some cases, the trial court’s limitation [of the rights of a
possessory conservator] may amount to a complete denial of possession and
access, especially where, as here, there was evidence of family violence”) (mem.
op.). Presuming that Family Code section 153.193 applies to the Order and that
Father preserved error on this argument, we conclude that the trial court did not err
in implicitly determining that a no-contact protective order did not exceed what
was required to protect Daughter’s best interest, based on the trial court’s implied
finding that Father sexually assaulted Daughter. See Tex. Fam. Code Ann. §
153.193; In re F.A., No. 02-16-00156-CV, 2017 WL 632913, at *1–6 (Tex. App.—
Fort Worth Feb. 16, 2017, no pet.) (holding trial court did not err by issuing an
order denying a father possession and access to his daughter based on trial court’s
finding that father had a history or pattern of sexual abuse against his daughter and
that awarding father access to daughter would endanger her physical health or
emotional welfare and would not be in her best interest, based on evidence father
had sexually abused his daughter by conduct constituting indecency with a child,
though father had not been criminally prosecuted) (mem. op.); Tran v. Nguyen, 480
S.W.3d 119, 126–27 (Tex. App.—Houston [14th Dist.] 2015, no pet.) (holding
                                         29
that, notwithstanding the terms of Family Code section 153.193, the trial court did
not err by failing to allow father supervised visitation in prison with his biological
daughters and in denying father possession and access to these daughters based on
father’s conviction for the aggravated sexual assault of his stepdaughter); In re
Marriage of Bonner, 10-10-00011-CV, 2010 WL 4409704, at *1–2 (Tex. App.—
Waco Nov. 3, 2010, no pet.) (holding that the trial court did not err by denying
father possession and access to his daughters based on father’s conviction for
indecency with a child and other offenses as to his stepdaughter and her friend)
(mem. op.).

C.    Does the Order effectively terminate the parent-child relationship
      between Father and Daughter?
      Under his first issue, Father asserts that the Order effectively terminates the
parent-child relationship between Father and Daughter and that the substance of
the Order is an order terminating this relationship. Based on this premise, Father
asserts that the trial court violated the Family Code and acted unconstitutionally by
failing to adhere to “procedures and safeguards” that apparently include the
following: (1) the requirement under federal due process and section 161.001(b) of
the Texas Family Code that the statutory elements for terminating a parent-child
relationship be proved by clear and convincing evidence; (2) Father’s right under
Family Code section 105.002 to a jury trial as to whether the parent-child
relationship between Father and Daughter should be terminated; (3) the
requirement under Family Code section 107.021(a-1) that in a private proceeding
to terminate the parent-child relationship, the trial court must appoint an amicus
attorney or an attorney ad litem, unless the court finds that the interests of the child
will be represented adequately by a party to the suit whose interests are not in
conflict with the child’s interest; and (4) the determination of the best interest of
the child based on the Holley factors. See Holley v. Adams, 544 S.W.2d 367, 371–

                                          30
72 (Tex. 1976).

          We presume, without deciding that Father timely preserved error on this
argument in the trial court in his Motion for New Trial. This court gives effect to
the substance of the Order, rather than its form or title. See Jacobs v. Alt, No. 14-
15-00028-CV, 2016 WL 1576415, at *2 (Tex. App.—Houston [14th Dist.] Apr.
19, 2016, no pet.) (mem. op.). A review of the Order shows that its substance is a
no-contact family-violence protective order under title 4 of the Family Code.
Father asserts that the Order effectively terminates the parent-child relationship
between Father and Daughter because the Order provides that it will continue in
full force and effect until June 24, 2037 or until further order of the trial court.
Daughter was born in 2007, and Father was born in 1955.

          Under the parties’ divorce decree, Father has each of the following rights:

   • the right to receive information from Mother concerning Daughter’s health,
     education, and welfare,
   • the right to confer with Mother to the extent possible before making a
     decision concerning Daughter’s health, education, and welfare,
   • the right of access to Daughter’s medical, dental, psychological, and
     educational records,
   • the right to consult with Daughter’s physician, dentist, or psychologist,
   • the right to consult with school officials concerning Daughter’s welfare and
     educational status, including school activities,
   • the right to be designated on the child’s records as a person to be notified in
     case of an emergency.
Even after the issuance of the Order, Father continues to possess each of these
rights.

          Under Family Code section 85.025, Father may file two successive motions
asking the trial court to review the Order and determine whether there is a
continuing need for the Order:
                                            31
      (b) A person who is the subject of a protective order may file a motion
      not earlier than the first anniversary of the date on which the order
      was rendered requesting that the court review the protective order and
      determine whether there is a continuing need for the order.
      (b-1) Following the filing of a motion under Subsection (b), a person
      who is the subject of a protective order issued under Subsection (a-1)
      that is effective for a period that exceeds two years may file not more
      than one subsequent motion requesting that the court review the
      protective order and determine whether there is a continuing need for
      the order. The subsequent motion may not be filed earlier than the
      first anniversary of the date on which the court rendered an order on
      the previous motion by the person.
      (b-2) After a hearing on a motion under Subsection (b) or (b-1), if the
      court does not make a finding that there is no continuing need for the
      protective order, the protective order remains in effect until the date
      the order expires under this section. Evidence of the movant’s
      compliance with the protective order does not by itself support a
      finding by the court that there is no continuing need for the protective
      order. If the court finds there is no continuing need for the protective
      order, the court shall order that the protective order expires on a date
      set by the court.
Tex. Fam. Code Ann. § 85.025 (West, Westlaw through 2021 C.S.). If the trial
court were to grant a motion by Father under subsection (b) or (b-1) of Family
Code section 85.025 and find no continuing need for the Order, the Order would
expire before June 24, 2037. See id.

      In addition, under Family Code section 87.001, “[o]n the motion of any
party, the court, after notice and hearing, may modify an existing protective order
to: (1) exclude any item included in the order; or (2) include any item that could
have been included in the order.” Tex. Fam. Code Ann. § 87.001 (West, Westlaw
through 2021 C.S.). Under this statute, the trial court retains jurisdiction and
authority to modify the Order throughout its pendency, including after this appeal
from the Order comes to an end. See id.; L.S. v. Shawn, No. 13-17-00224-CV,
2018 WL 4100857, at *2–3 (Tex. App.—Corpus Christi Aug. 29, 2018, no pet.)
                                        32
(mem. op.); In re S.S., 217 S.W.3d 685, 686–87 (Tex. App.—Eastland 2007, no
pet.); Cooke v. Cooke, 65 S.W.3d 785, 788 (Tex. App.—Dallas 2001, no pet.).
During the effective period of the Order, the trial court retains the power and
jurisdiction on the motion of any party, and after notice and hearing, to modify the
Order by either deleting or adding items to the order, without any requirement of a
showing of changed circumstances. See Tex. Fam. Code Ann. § 87.001; L.S., 2018
WL 4100857, at *2–3; In re S.S., 217 S.W.3d at 686–87; Cooke, 65 S.W.3d at 788.
Thus, though the Order was final and appealable when it was rendered, the trial
court has the power in the future to grant a motion by Father to modify the Order,
for example to allow Father supervised visitation with Daughter. See Tex. Fam.
Code Ann. § 87.001; In re S.S., 217 S.W.3d at 686–87.
      Father has not cited and research has not revealed any case in which a court
holds that (1) a family-violence protective order effectively terminates a parent-
child relationship, or (2) the substance of such an order is an order terminating a
parent-child relationship. Father relies on the Fourth Court of Appeals’s opinion in
In re I.L. See 580 S.W.3d 227, 237–40 (Tex. App.—San Antonio 2019, pet.
dism’d). In that case, the court of appeals determined that a mother was entitled to
appointment of counsel under Family Code section 107.013(a)(1), along with the
accompanying right to effective assistance of counsel, in a suit in which a
governmental entity sought to terminate her parent-child relationship. See id. The
court also held that the mother did not retroactively lose her right to effective
assistance of counsel because the trial court did not terminate her parent-child
relationship. See id. The In re I.L. court did not address whether any order
effectively terminated a parent-child relationship or whether the substance of any
order was an order terminating a parent-child relationship. See id. Thus, In re I.L.
is not on point as to the analysis at hand.
      We conclude that the Order does not effectively terminate the parent-child
                                              33
relationship between Father and Daughter and that the substance of the Order is not
an order terminating the parent-child relationship between Father and Daughter.
See Turner v. Roberson, No. 05-11-01272-CV, 2013 WL 2152636, at *3–4 (Tex.
App.—Dallas May 17, 2013, no pet.) (mem. op.); Green v. Green, 850 S.W.2d
809, 811 (Tex. App.—El Paso 1993, no writ). The premise of Father’s argument
that the trial court violated the Family Code and acted unconstitutionally by failing
to adhere to various “procedures and safeguards” is that the Order effectively
terminates the parent-child relationship between Father and Daughter or that the
substance of the Order is an order terminating this relationship. Because the
premise is not correct, we conclude that this argument lacks merit.
D.      Did Father preserve error in the trial court as to various complaints?
        Liberally construing Father’s opening brief, we conclude that Father has
asserted the following appellate complaints:

     • When Mother filed her application for a protective order, Father had already
       filed a suit seeking modification of conservatorship in the 311th District
       Court, the court of continuing, exclusive jurisdiction as to matters under title
       5 of the Family Code. The Order operates as a permanent conservatorship-
       modification order. As a matter of statutory law, the trial court erroneously
       violated the “procedures and safeguards” applicable under the Family Code
       to a modification action, apparently including Father’s statutory rights to (1)
       a jury trial on custody under Family Code section 105.002; (2) temporary
       orders under Family Code section 105.001, (3) a full custody evaluation
       under Family Code section 107.103, (4) “full adversarial discovery” in the
       modification proceeding, (5) the alleged requirement under Family Code
       sections 153.009 and 153.134(a)(6) that the trial court determine and
       consider Daughter’s preferences for custody and visitation; and (6) the right
       to have the best interest of the child determined based on the Holley factors.
       See Holley, 544 S.W.2d at 371–72.
     • When Mother filed her application for a protective order, Father had already
       filed a suit seeking modification of conservatorship in the 311th District
       Court, the court of continuing, exclusive jurisdiction as to matters under title
       5 of the Family Code. The Order operates as a permanent conservatorship-
       modification order. The trial court erred by unconstitutionally failing to
                                           34
       adhere to the “requisite procedures and safeguards,” apparently including
       Father’s statutory rights to (1) a jury trial on custody under Family Code
       section 105.002; (2) temporary orders under Family Code section 105.001,
       (3) a full custody evaluation under Family Code section 107.103, (4) “full
       adversarial discovery” in the modification proceeding, (5) the alleged
       requirement under Family Code sections 153.009 and 153.134(a)(6) that the
       trial court determine and consider Daughter’s preferences for custody and
       visitation; and (6) the right to have the best interest of the child determined
       based on the Holley factors. See Holley, 544 S.W.2d at 371–72.
   • The trial court has demonstrated an inclination to rule in favor of anyone
     requesting a protective order for any duration, without regard for the
     heightened legal rights implicated in Title 5 proceedings.
   •   The protective-order statute “was unconstitutional as applied in this case”
       because the “trial court (1) imposed a protective order of unreasonable
       duration, (2) refused to consult [Daughter] about her desires, (3) refused to
       appoint amici to represent [Daughter’s] desires or best interest, (4) refused to
       order an independent evaluation of [Daughter], and (5) refused to consider
       less-drastic alternatives to achieve the least-restrictive means of ensuring
       Father’s and [Daughter’s] right to maintain their relationship was respected.”
   •   The protective-order statute as applied by the trial court in this case violated
       the due process rights of Father and Daughter.
In none of these complaints does Father assert that the evidence is legally or
factually insufficient, and none of these complaints falls under an exception to the
requirement that Father preserve error in the trial court. See Tex. R. App. P.
33.1(d); In re B.L.D., 113 S.W.3d 340, 350–51 (Tex. 2003). To succeed on each of
these complaints on appeal, Father must have preserved error in the trial court,
including the complaints in which Father asserts violations of due process or other
constitutional rights. See In re L.M.I., 119 S.W.3d 707, 710–11 (Tex. 2003)
(holding that, to preserve a complaint for appellate review, including a
constitutional complaint, party must present the complaint to trial court by timely
request, motion, or objection, state specific grounds therefore, and obtain ruling
and that appellant failed to preserve error on his due process complaint); In re J.S.,
No. 05-16-00138-CV, 2017 WL 894541, at *2 (Tex. App.—Dallas Mar. 6, 2017,
                                          35
no pet.) (rejecting appellant’s complaint that trial court failed to interview her
children in chambers under Family Code section 153.009 because appellant failed
to preserve error by raising this complaint during the bench trial) (mem. op.);
Eckchum v. State for Protection of Ketchum, No. 03-15-00270-CV, 2016 WL
3677122, at *6–7 (Tex. App.—Austin Jul. 7, 2016, no pet.) (holding appellant
failed to preserve error in the trial court as to her complaint that a protective-order
statute was unconstitutional, as applied to her) (mem. op.); Fontenot v. Stinson,
369 S.W.3d 268, 276 n.10 (Tex. App.—Houston [14th Dist.] 2011) (holding that
appellant was required to preserve error in trial court on complaint that statute, as
applied to her, was unconstitutional), aff’d on other grounds, 435 S.W.3d 793
(Tex. 2014) (per curiam). Because Father did not preserve error in the trial court on
any of these complaints, none of the complaints provides a basis for reversing the
Order. See In re L.M.I., 119 S.W.3d at 710–11; In re J.S., 2017 WL 894541, at *2;
Eckchum, 2016 WL 3677122, at *6–7; Fontenot, 369 S.W.3d at 276 n.10.

      Having found no merit in any of the complaints Father asserts under his first
issue, we overrule that issue.

E.    Has Father sufficiently briefed his third issue?
      In his third issue, Father asks “[i]s there insufficient evidence to support the
trial court’s findings that (1) ‘good cause’ existed for ordering ‘no contact,’ and (2)
an order exceeding the statutory default duration of 2 years was warranted?” We
liberally construe Father’s third issue as asserting that the evidence is legally and
factually insufficient to support (1) the trial court’s finding that “good cause”
existed for ordering that Father have no contact with Daughter; and (2) the trial
court’s finding that a family-violence protective order exceeding the statutory
default duration of 2 years was warranted. In his opening brief, Father does not
provide any argument, analysis, or citations to the record or legal authority in

                                          36
support of the proposition that the evidence is legally or factually insufficient to
support either finding. Even construing Father’s opening brief liberally, we cannot
conclude that Father adequately briefed an argument that the evidence is legally or
factually insufficient to support either finding. See Marathon Petroleum Co., 550
S.W.3d at 798. Thus, we find briefing waiver on these points.11 See id. We overrule
Father’s third issue.

                                       III. CONCLUSION

       We find briefing waiver as to the complaint that the evidence is legally
insufficient to support the trial court’s finding that family violence has occurred
and as to the complaint that the evidence is factually insufficient to support the trial
court’s finding that family violence is likely to occur in the future. We conclude
that the evidence is factually sufficient to support the trial court’s finding that
family violence has occurred and legally sufficient to support the trial court’s
finding that family violence is likely to occur in the future. Presuming that Family
Code section 153.193 applies to the Order and that Father preserved error on this
argument, we conclude that the trial court did not err in implicitly determining that
a no-contact protective order did not exceed what was required to protect
Daughter’s best interest, based on the trial court’s implied finding that Father
sexually assaulted Daughter. The premise of Father’s argument that the trial court
violated the Family Code and acted unconstitutionally by failing to adhere to
various “procedures and safeguards” is that the Order effectively terminates the
parent-child relationship between Father and Daughter or that the substance of the
Order is an order terminating this relationship. Because the premise is not correct,
we conclude that this argument lacks merit. We conclude that Father failed to

11
  Even if there were no briefing waiver on these points, we still would conclude that under the
applicable legal standard, the evidence is legally and factually sufficient to support each finding.
                                                37
preserve error in the trial court as to various complaints and that even construing
Father’s opening brief liberally, we cannot conclude that Father adequately briefed
an argument under his third issue.

      Having found that all of Father’s appellate complaints lack merit, we affirm
the Order.



                                       /s/    Randy Wilson
                                              Justice


Panel consists of Justices Jewell, Poissant, and Wilson.




                                         38